PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov








BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/262,702
Filing Date: January 30, 2019
Appellant(s): AVANT S.C. et al.



Attorney Chris A. Watt
(Registration No. 60947)
For Appellants



EXAMINER’S ANSWER












This is in response to the Appeal Brief filed on August 24, 2021.
(1)	Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Final Office action dated on April 29, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2)   Response to Argument
Claim Rejections - 35 USC § 101

	The Appellant’s arguments regarding to claims 1-20 have been considered in view of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), however the claims remain not patent eligible because they are directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea) without significantly more.
            1.  In response to the Appellant’s arguments regarding to the claims 1 and claim 2 of Example 37, which recite the combination of additional elements of receiving, via a GUI, a user selection to organize each icon based on the amount of use of each icon, a processor for performing the determining step, and automatically moving the most used icons to a position on the GUI closest to the start icon of the computer system based on the determined amount of use. The claim as a whole integrates the mental process into a practical application. Specifically, the additional elements recite a specific manner of automatically displaying icons to the user based on usage which provides a specific improvement over prior systems, resulting in an improved user interface for electronic devices. In contrast, the present claims recite additional limitations generating a first Graphical User Interface (GUI) configured to display a first inactivity alert and a first link selectable by the learner; generating a second (GUI) configured to display a second inactivity alert and a second link selectable by the viewer; generating a second (GUI) configured to display a second inactivity alert and a second link selectable by a reviewer; generating a third (GUI) configured to display a third inactivity alert and a third link selectable by a coach; electronically sending, through the computer network, the first GUI including the first inactivity alert to be displaying on the first client computer device, electronically sending, the computer network the second GUI inactivity alert to be display on the second client computer device, and electronically sending, through the computer network, the third GUI inactivity alert to be display on the third client computer device”, which do not provide improvements in computer-related technology, improvement to the network/network interface, improvements of the Graphical User Interface, improvements to the functioning of the client devices, they just merely used as general means for collecting, transmitting, and displaying data, they do not amount to an inventive concept. Therefore, the present claims do not into a practical application.
           Moreover, Berkheimer Option 2, the courts have recognized the following computer functions as well understood, routine, and conventional functions when they are claimed in a merely genetic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
          Computer Functions recited at a high-level of generality:
          i. Receiving or transmitting data over a network (Symantic, TLI Communications, OIP Techs, buySafe).
          ii. Performing repetitive calculations (Flook, Bancorp).
Alice Corp, Ultramercial).
          iv. Storing and retrieving information in memory (Versata Dev. Group, Inc., OIP).
          v. Electrically scanning or extracting data from a physical document (Content Extraction and Transmission, LLC).
           Accordingly, a conclusion that the “generating a first Graphical User Interface (GUI) configured to display a first inactivity alert and a first link selectable by the learner; generating a second (GUI) configured to display a second inactivity alert and a second link selectable by the viewer; generating a second (GUI) configured to display a second inactivity alert and a second link selectable by a reviewer; generating a third (GUI) configured to display a third inactivity alert and a third link selectable by a coach; electronically sending, through the computer network, the first GUI including the first inactivity alert to be displaying on the first client computer device, electronically sending, the computer network the second GUI inactivity alert to be display on the second client computer device, and electronically sending, through the computer network, the third GUI inactivity alert to be display on the third client computer device” are well-understood, routine, conventional activity is supported under Berkheimer Option 2. Moreover, The limitations of “generating a first Graphical User Interface (GUI) configured to display a first inactivity alert and a first link selectable by the learner; generating a second (GUI) configured to display a second inactivity alert and a second link selectable by the viewer; generating a second (GUI) configured to display a second inactivity alert and a second link selectable by a reviewer; generating a third (GUI) configured to display a third inactivity alert and a third link selectable by a coach; electronically sending, through the computer network, the first GUI including the first inactivity alert to be displaying on the first client computer device, electronically sending, the computer network the second GUI inactivity alert to be display on the second client computer device, and electronically sending, through the computer network, the third GUI inactivity alert to be display on the third client computer device”,  which do not amount to significantly more than the abstract idea they do not provide any improvements to another technology or technical field, improvements to the functioning of the computer, improvements to the network/network interface, improvements to the GUI, improvements to the client computer devices, they just merely used as general means for collecting, transmitting, and displaying data, they do not amount to an inventive concept, and because they well understood, routine, and conventional functions when they are claimed in a merely genetic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. It is similar to other concepts that have been identified by the courts, such as Receiving or transmitting data over a network (Symantic, TLI Communications, OIP Techs, buySafe). Therefore, the claims do not amount to significantly more than the abstract idea. For these reasons there is no inventive concept in the claim, and thus the claim is not patent eligible.
             2.  In response to the Appellant’s arguments regarding to McRO, the Examiner submits that McRO recites a specific way, namely use of particular rules to set morph weights and transitions through phonemes, to solve the problem of producing accurate and realistic lip synchronization and facial expression in animate characters, and thus were not directed to an abstract idea. McRO's claims were directed to a realistic lip synchronization and facial expressions in animated characters that previously could only be produced by human animators. The McRO's claimed invention improves computer animation through the use of specific rules, rather than human artists, to set morph McRO’s claims was the incorporation of the particular claimed rules in computer animation that improved the existing technological process, thus in McRO’s, the claims described a specific way of use particular rules to set morph weights and transitions through phonemes to solve the problem of producing accurate and realistic lip synchronization and facial expression in animated characters, rather than merely claiming the idea of a solution or outcome. In contrast, the present claimed invention recites the additional limitations “generating a first Graphical User Interface (GUI) configured to display a first inactivity alert and a first link selectable by the learner; generating a second (GUI) configured to display a second inactivity alert and a second link selectable by the viewer; generating a second (GUI) configured to display a second inactivity alert and a second link selectable by a reviewer; generating a third (GUI) configured to display a third inactivity alert and a third link selectable by a coach; electronically sending, through the computer network, the first GUI including the first inactivity alert to be displaying on the first client computer device, electronically sending, the computer network the second GUI inactivity alert to be display on the second client computer device, and electronically sending, through the computer network, the third GUI inactivity alert to be display on the third client computer device…, which do not provide improvements in computer-related technology as in McRO, rather than merely claiming the idea of a solution or outcome. McRO. Therefore, the claims are directed to an abstract idea.  
3. Conclusion: Claims 1-20 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.  Accordingly, the 101 rejection is maintained.

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
 
/NGA B NGUYEN/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        
Conferees:

/ERIC W STAMBER/Supervisory Patent Examiner, Art Unit 3683                                                                                                                                                                                   
/JAMISUE A PLUCINSKI/Quality Assurance Specialist, Tech Center 3600                                                                                                                                                                                                        



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.